Contrary to the plaintiffs contentions, the Supreme Court did not improvidently exercise its discretion in denying that *1064branch of his motion which was to consolidate this action with a summary proceeding entitled Matter of Hawthorne Gardens Owners Corp. v Jacobs, pending in the District Court, Nassau County, under index No. SP 004412/09 (see CPLR 602 [a]; 107-48 Queens Blvd. Holding Corp. v ABC Brokerage, 238 AD2d 557 [1997]; Titleserv, Inc. v Zenobio, 210 AD2d 310, 311 [1994]).
The plaintiff’s remaining contentions are without merit. Prudenti, PJ., Skelos, Balkin and Sgroi, JJ., concur.